IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-380-CR



RALPH J. RAY,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 


FROM THE DISTRICT COURT OF CALDWELL COUNTY, 22ND JUDICIAL DISTRICT

NO. 91-222, HONORABLE FRED A. MOORE, JUDGE PRESIDING

 



PER CURIAM
	Appellant pleaded guilty and judicially confessed to the offense of theft of property
having a value of $20,000 or more but less than $100,000.  Tex. Penal Code Ann. § 31.03 (West
1989 & Supp. 1994).  The district court found appellant guilty and assessed punishment, pursuant
to a plea bargain agreement, at imprisonment for five years and a $400 fine.  Appellant filed a
"general" notice of appeal.  Tex. R. App. P. 40(b); Davis v. State, 870 S.W.2d 43 (Tex. Crim.
App. 1994).
	The record contains no affidavit of indigence or request for the appointment of
counsel.  Appellant represents himself on appeal.  Appellant's brief was due December 6, 1993. 
When notified that the brief was overdue, appellant telephoned the Clerk's office and said that
either a brief or a motion for extension of time for filing would be forthcoming.  Neither has been
received.  We conclude that appellant does not wish to prosecute this appeal and has failed to
make the necessary arrangements for filing a brief.  Tex. R. App. P. 74(l).
	We have examined the record and find no jurisdictional error.  The judgment of
conviction is affirmed.

Before Justices Powers, Aboussie and Jones
Affirmed
Filed:   May 18, 1994
Do Not Publish